Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151552                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151552
                                                                    COA: 324628
                                                                    Tuscola CC: 13-012701-FH
  MICHAEL DAVID GARRISON,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the March 27, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Tuscola Circuit Court for
  consideration of the defendant’s issues regarding People v Cunningham, 496 Mich. 145
  (2014), and MCL 769.1k (as amended effective October 17, 2014) as to the assessment of
  court costs. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           a0718
                                                                               Clerk